DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10,12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over  You et al. (US2020/0081100 A1) (You, hereafter) in view of Hu (US2019/0137762 A1).

    PNG
    media_image1.png
    336
    348
    media_image1.png
    Greyscale

Regarding claim 1, You disclose (Figures 1-9 and corresponding text)  an adaptive illumination system comprising: (Figure 2) an array of independently controllable LEDs (220) (π47); a pre-collimator (410, first metalens) arranged to partially collimate light emitted by the LEDs (220); and a metalens (420, second metalens)  positioned on an opposite side of the pre-collimator (410) from the LEDs (220). The second metalens having nanostructures . You fails to explicitly disclose  at least a first array of niobium pentoxide nanoantennas arranged to affect phase and amplitude of the light partially collimated by the pre-collimator to further collimate the light.
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You wherein at least a first array of niobium pentoxide nanoantennas arranged to affect phase and amplitude of the light partially collimated by the pre-collimator to further collimate the light in order to create lighting having high resolution and brightness as disclosed by Hu.
Regarding claim 5,  You discloses the pre-collimator (410, first metalens) )comprises an array of nanostructures arranged to affect phase and amplitude of the light emitted by the LEDs to partially collimate the light (π17-π18,π56-π57) .
Regarding claim 6, You discloses wherein the nanostructures in the pre-collimator (410) are formed from niobium pentoxide, gallium nitride, silicon nitride, titanium dioxide, or hafnium oxide (π56-ππ57).
Regarding claim 7,  You fails to explicitly disclose wherein the nanoantennas in the pre-collimator are formed from niobium pentoxide.
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You wherein the nanoantennas in the pre-collimator are formed from niobium pentoxide in order to create lighting having high resolution and brightness as disclosed by Hu.
Regarding claim 8 , You discloses wherein the metalens (420, metasurface)comprises a substrate (450), and the first array of nanostructures(20) is arranged on the first surface of the substrate (450). You fails to explicitly disclose niobium pentoxide nanoantennas 
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You wherein niobium pentoxide nanoantennas, the reasoning the same as noted  in claim 1.
Regarding claim 9,   You discloses an array of nanostructures (30) arranged to affect phase and amplitude of the light partially  collimated light by the precolimator (410) (π56-π59) to further collimate light nanostructures (30) arranged on a second surface of the substrate opposite the first surface.
You fails to explicitly disclose the second array of niobium pentoxide nanoantennas.
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You the second array of niobium pentoxide nanoantennas arranged on a second surface of the substrate opposite from the first surface of the substrate, the reasoning the same as noted  in claim 1.
Regarding claim 10, You disclose nanostructures have cylindrical shapes and are arranged with their long axes perpendicular to a plane of the metalens (π55-π57). You fails to explicitly mention wherein  niobium pentoxide nanoantennas
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You wherein  niobium pentoxide nanoantennas , the reasoning the same as noted  in claim 1.
Regarding claim 12,  You discloses an array of independently controllable LEDs (220) (π47)
a metalens (420,second metalens) spaced apart from the array of LEDs (220) and comprising: a substrate (4450); and second metalens (430) on a side opposite the first metalens (420); both containing nanostructures which affect the incident light as it propagates. You fails to explicitly disclose a first array of niobium pentoxide nanoantennas arranged on a first surface of the substrate to affect phase and amplitude of light emitted by the LEDs to partially collimated the light; and a second array of niobium pentoxide nanoantennas arranged on a second surface of the substrate opposite from the first surface to affect phase and amplitude of light emitted by the LEDs to further collimate the light.
	Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You wherein disclose a first array of niobium pentoxide nanoantennas arranged on a first surface of the substrate to affect phase and amplitude of light emitted by the LEDs to partially collimated the light; and a second array of niobium pentoxide nanoantennas arranged on a second surface of the substrate opposite from the first surface to affect phase and amplitude of light emitted by the LEDs to further collimate the light in order to create lighting having high resolution and brightness as disclosed by Hu.
Regarding claim 17, You discloses nanostructures have cylindrical shapes and are arranged with their long axes perpendicular to a plane of the metalens (π55-π57). You fails to explicitly mention wherein  niobium pentoxide nanoantennas
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You wherein  niobium pentoxide nanoantennas , the reasoning the same as noted  in claim 12.
Claims 2-4, 11,18-27 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US2020/0081100 A1) (You, hereafter) in view of Hu (US2019/0137762 A1)  and in further view of Baumheinrich et al. (US 2022/0102583) (Baum, hereafter).
Regarding claim 2,  You and Hu disclose the system set forth above (see rejection claim 1) . You and Hu fail to explicitly disclose wherein each LED is a segment of a monolithic structure.
Baum discloses wherein each LED is a segment of a monolithic structure that allows  for high luminous surfaces while remaining compact (π75).
Therefore it is obvious to one of ordinary skill in the art before the effective filing date to modify the invention of You  wherein each LED is a segment of a monolithic structure in order to provide for surfaces with high luminance with compact structures as disclosed by Baum.
Regarding claims 3-4, You as modified by Hu and Baum fail to explicitly disclose wherein each LED has dimensions in a plane of the array of less than or equal to 500 microns (claim 3); wherein each LED has dimensions in the plane of the array of less than or equal to 100 microns (claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of You wherein each LED has dimensions in a plane of the array of less than or equal to 500 microns or wherein each LED has dimensions in the plane of the array of less than or equal to 100 microns, since it would have been obvious to vary the particular claimed dimensions because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Regarding claim 11, Baum disclose wherein each LED is a segment of a monolithic structure (see rejection claim 2) , You discloses the metalens (420) comprises a substrate (450), and the first nanostructures (20) arranged on the first surface of the substrate (450)  ;a second array of nanostructure (30) or 2 metalens (430)  arranged to affect phase and amplitude of the light partially collimated by the pre-collimator to further collimate the light, the second array 30/430 of nanostructures arranged on a second surface of the substrate opposite from the first surface of the substrate(450).
You fails to explicitly disclose niobium pentoxide nanoantennas 
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You wherein niobium pentoxide nanoantennas, the reasoning the same as noted  in claim 1.

    PNG
    media_image2.png
    323
    383
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    352
    218
    media_image3.png
    Greyscale

Regarding claim 18, You discloses (Figures 7- 8, reproduced above) A mobile device comprising: a camera (2000, π78); a flash illumination system comprising: an array of independently controllable LEDs (220); a metalens (420) spaced apart from the array of LEDs(220) and comprising at least a first array of nanostructures (20) arranged to affect phase and amplitude of light emitted by the LEDs to at least partially collimate the light; and a controller(2200) configured to operate the LEDs to match a field of view of the flash illumination system to a field of view of the camera (π78).  You fails to disclose a monolithic array of LEDs; niobium pentoxide nanoantennas.
  You fails to explicitly disclose  a monolithic array of LEDs; niobium pentoxide nanoantennas 
Baum discloses wherein each LED is a segment of a monolithic structure that allows  for high luminous surfaces while remaining compact (π75).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of You  wherein each LED is a segment of a monolithic structure in order to provide for surfaces with high luminance with compact structures as disclosed by Baum.
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to further modify the system of You wherein the metalens comprising at least a first array of niobium pentoxide nanoantennas arranged to affect phase and amplitude of light emitted by the LEDs to at least partially collimate the light  in order to create lighting having high resolution and brightness as disclosed by Hu.	

Regarding claim 19, You as modified by Hu and Baum fail to explicitly disclose wherein each LED has dimensions in a plane of the array of less than or equal to 500 microns.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of You wherein each LED has dimensions in a plane of the array of less than or equal to 500 microns, since it would have been obvious to vary the particular claimed dimensions because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Regarding claim 20, You discloses wherein the metalens (420, metasurface)comprises a substrate (450), and the first array of nanostructures(20) is arranged on the first surface of the substrate (450). You fails to explicitly disclose niobium pentoxide nanoantennas 
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You wherein niobium pentoxide nanoantennas, the reasoning the same as noted  in claim 18.
Regarding claim 21  You discloses a second array of nanostructures arranged to affect phase and amplitude of the light emitted by the LEDs (220) to at least partially collimate the light (π55-π570), the second array of nanostructures arranged on a second surface of the substrate (450) opposite from the first surface of the substrate (450). You fails to explicitly disclose niobium pentoxide nanoantennas 
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You wherein niobium pentoxide nanoantennas, the reasoning the same as noted  in claim 18.
Regarding claim 22, You discloses a pre-collimator (410)positioned between the LED array (220) and the metalens (420) in an optical path of light emitted by the array of LEDs (220).
Regarding claim 23,  You discloses (Figures 1 and 2) A display system comprising: a display (figure 1:100); an array of independently controllable LEDs (220); and a metalens (420, second metalens) spaced apart from the array of LEDs  (220) and arranged to couple light from the array of LEDs (220) into the display (100), comprising a first array of nanostructures arranged to affect phase and amplitude of light emitted by the LEDs to at least partially collimate the light.
Regarding claim 24, You as modified by Hu and Baum fail to explicitly disclose wherein each LED has dimensions in a plane of the array of less than or equal to 100 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of You wherein each LED has dimensions in a plane of the array of less than or equal to 100 microns, since it would have been obvious to vary the particular claimed dimensions because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Regarding claim 25, You discloses wherein the metalens (420, metasurface)comprises a substrate (450), and the first array of nanostructures(20) is arranged on the first surface of the substrate (450). You fails to explicitly disclose niobium pentoxide nanoantennas .
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You wherein niobium pentoxide nanoantennas, the reasoning the same as noted  in claim 23.
Regarding claim 26  You discloses a second array of nanostructures arranged to affect phase and amplitude of the light emitted by the LEDs (220) to at least partially collimate the light (π55-π570), the second array of nanostructures arranged on a second surface of the substrate (450) opposite from the first surface of the substrate (450). You fails to explicitly disclose niobium pentoxide nanoantennas .
Hu discloses an array (304) of nanostructured studs  made from niobium pentoxide (π45). The nanosized studs (304) are structured to focus light across the visible spectrum. The setup allows them to magnify images up to 170 times with high resolution if the pattern of the nanosized studs (304) is properly structured and formed )(π42).
Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date to modify the system of You wherein niobium pentoxide nanoantennas, the reasoning the same as noted  in claim 23.
Regarding claim 27,   You discloses a pre-collimator (410) positioned between the LED array (220) and the metalens (420) in an optical path of light emitted by the array of LEDs (220).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 14-16 are rejected due to their dependency on claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879